 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

 

for the
Eastern District of California

FEB 24 2020

. CLERK, U.S. DISTRICT COURT
EASTERN DISTRIG ROE CALIFORNIA

BY

 

UNITED STATES OF AMERICA, DEPUTY CeeRk

v.
Case No. 1:19-CR-00269-NONE-SKO

Name mae aut ne

JOSEPH L. BATES,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: UNITED STATES EASTERN DISTRICT COURT -FRESNO

 

Place
2500 TULARE STREET, FRESNO, CALIFORNIA 93726

on March 2, 2020 at 1:00 PM in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

NOTE: RELEASE DELAYED UNTIL
9:00 AM TOMORROW MORNING

 
AGLIS9B iKes 080k: FIG A [Presmu[) Addioaat Conditions of Release (General) Paye[ 2 Jot | | rapes
BATES, Joseph
Doc. No. 1:19-CR-00269-1-LJO/SKO-001

ADDITIONAL CONDITIONS OF RELEASE

I pon finding thit release by one al the ahowe methods ssi] not hy itself reasonably assure the appearance of the defendant and the safeis of wther
persuns and the cunmnunity iti TE RTHER ORDERED thal the release of the delendunt to subject }o the conditions marked helus

Oo 46) The delendant is placed in the custady at.
Nunc of person or organization arbara Ward and Mach Leon Ward

who agters Lado supenise the defendant in acvordance sett all conditions of release. (b} 10 use every clon to assure the appearance of the
defendant at all scheduled equrt proceedings. and (<) to nouly the court immediately wm the esent the delendunt solutes any candiuons of
Peleasc or Ulsappears

sloklD PS ahi. ard SIGNED Mask Ward

CUSTORIAN — CUSTODIAN
HM (7 The defendant must,

A (a) report on aregulur basis to the fullowing agency
Pretrial Services and comply with there cules and regulations,

EI (b} report in person to the Pretrial Services Auency tmmediacy following your release from custody.

x tc) reside at a location approved by the PSO, and not move or be absent from this residence for mare than 24 hrs
without prior approval of PSQ). travel restricted to the Eastern District of California, unless othenvise approved
Inadvance by PSO,

ea (d} report uny contact with luw enforcement to your PSC within 24 hours,

(e)  coopernte in the cullection of a DNA sample,

Hi (1 netussociale or huve any contact with any gang members unless in the presence of counsel or otherwise approved
in. advanee by the PSU.

ea] (2) mamiain or actively seek employment, and provide proof therea? to the PSO, upon request,

4] th) not possess, have in your residence, or have uccess fo a Sirearm/ammunition, destructive device, oF other
danyerous weapon, additionally, you must provide written proof of divestment of all frearms‘ammuninon,
currently under yaur control,

A 41) submit te drug andor ulcohal testing as approved by the PSO. You must pay all or part of the costs of the testing

services based upan yuur ability to pay. as determined by the PSO.

{j) refrain from excessive use of alcohol, or any use af a narcotic drug or other controlled substance without a
prescriptiun bs a licensed medical practitioner, and you must notify Pretrial Services ummedialely of any
prescribed medication(s) However, medical maryuana, prescribed and/or recommended, may not be used:

(kK) participate in a program’ of medical or psychiatric eatment incluciag treatment for drug or alcohal dependency,
as approved by the PSO, yeu must pay ull er pan ol the costs of the counseling services based upon your ability
10 pay, as determined by the PSO:

(I) execute a bond or an agreement to forfeit upon failing 10 appear ur failure 19 abide by any of the conditions of
release, he lollowing sum of money or designated property: A $3,000 collateral bond to be secured by the tiles
ofthe 1999 Ferd F-150 pickup truck and the 2008 Nissan Altima:

=a) {m_ participate in the following Location Monitoring program’ component and abide by all the requirements of the
program, which will include having a location monitoring unit installed in yuur residence and a radio frequency
transmitter device attached to your person You must comply with all instrucnons for he use and opemuon of
said devices as given 10 you by the Pretrial Services Agency and employees of the monitoring companys, You
must pas all ur part of the costs of the program based upon your ability to pay as detennined by the PSO. Curfew.
Suu are resiricied (as ourresidence every day fron 9.00 p.m to 6 00 a.m., or as adjusted by the Pretrial Services
officer far medical, rehpious Services, employment or court-ordered obliganans, and,

USMS SPECIAL INSTRUCTIONS:

7 in) have vour release on bond delayed until the posting of the bond at which lime you will be released on the
following business day at 40 a.m
 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of
Perfalties + ~ Page 3 of Zz Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to} to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that I am the defendant in this case and that I am aware of the conditions of release. 1 promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 

 

 

Directions to the United States Marshal

( BX) The defendant is ORDERED released after processing.

Date: r/2y/20r> | DG 4. Dooygl

Judicial Officer's Signature

Dale A, Drord , “a. S. OpsFrock Sud s¢

Printed namie and title

 

 

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
